                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DAMON VAHDEHEI,

       Plaintiff,

       v.

CITY OF GREEN BAY, AND                                   Case No: 1:21-cv-441
THOMAS M. CONLEY,

      Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

               Plaintiff Damon Vandehei, by his attorneys, Strang Bradley, LLC, for his

complaint against Defendants, states:

                                    INTRODUCTION

      1.       On January 2, 2021, Defendant Officer Thomas Conley was on patrol with his

K-9 Puma when he received a request from one of his fellow Green Bay Police Department

Officers to respond to an area and help search for an individual.

      2.       While searching in a garage, one of the officers saw Vandehei sitting behind

a table and yelled at him to show his hands.

      3.       Despite Vandehei putting his hands in the air and surrendering to the police,

Defendant Conley, who had his K-9 Puma on a 15-foot leash, allowed his K-9 Puma to attack

Vandehei and maul Vandehei in the leg so badly that officers put a tourniquet on his leg to

attempt to stop the bleeding and had to call an ambulance to take Vandehei to St. Vincent’s




                                         1
            Case 1:21-cv-00441-WCG Filed 04/06/21 Page 1 of 6 Document 1
Hospital where doctors took Vandehei into emergency surgery to repair the injuries to his

leg and staple his wound back together.

       4.          Internal Green Bay Police Department text messages show that Defendant

Conley and fellow officers engaged in a discussion about K-9 Puma injuring Vandehei in

which officers talked about how awesome the dog attack was, asked to see pictures of the

injuries, and discussed how much of Vandehei’s blood they got on their clothes, and an

officer who was not present for the dog attack messaged that he wished he would have been

there to see it.

        5.         This lawsuit seeks to establish that it is a violation of Vandehei’s constitutional

rights for an officer to allow his K-9 to attack and maul him when he was not resisting and

was surrendering with his hands in the air. It seeks to effect change through punitive

damages by punishing the Defendant Conley for his egregious conduct with the hope that

the punishment is significant enough to prevent this from happening again in the future, so

that a person who is arrested by the City of Green Bay Police Department does not have to

fear that an officer will allow his K-9 to attack and maul him when he is not resisting and is

surrendering with his hands in the air.

                                   JURISDICTION AND VENUE

        6.         This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiff’s rights as secured by the United States Constitution.

        7.         This Court has jurisdiction over federal claims pursuant to 28 U.S.C. § 1331

and the state law claims for indemnification pursuant to 28 U.S.C. § 1367.




                                          2
             Case 1:21-cv-00441-WCG Filed 04/06/21 Page 2 of 6 Document 1
        8.       Venue is proper under 28 U.S.C. § 1391(b). Defendant City of Green Bay is a

political subdivision of the state of Wisconsin located within this judicial district.

Additionally, the events giving rise to the claims asserted herein occurred within this

judicial district.

                                           PARTIES

        9.       Plaintiff Damon Vandehei is a resident of the State of Wisconsin and the

County of Brown.

        10.      Defendant City of Green Bay is a political subdivision of the state of

Wisconsin and is and/or was the employer of the individual police officer Defendant

Conley and is required to pay any tort judgment for damages for which its employees are

liable for acts within the scope of their employment.

        11.      Defendant Conley was, at the time of this occurrence, employed as an officer

in the City of Green Bay’s Police Department. Defendant Conley engaged in the conduct

complained of while he was on duty and in the course and scope of his employment with

the City of Green Bay.

        12.      At all times relevant to this action, Defendant Conley was acting under color

of state law, ordinance, and/or regulation. Defendant Conley is sued in his individual

capacity.

                                            FACTS

       13.       On January 2, 2021, Defendant Conley was on patrol with his K-9 Puma, when

he received a request from one of his fellow Green Bay Police Department Officers to

respond to an area and help search for an individual.




                                           3
              Case 1:21-cv-00441-WCG Filed 04/06/21 Page 3 of 6 Document 1
      14.      Defendant Conley responded to the scene and began tracking with his K-9

Puma.

      15.      Defendant Conley, K-9 Puma, and fellow City of Green Bay Police Officers

were looking in a garage when one of the officers saw Vandehei sitting behind a table in the

corner of the garage.

      16.      One or more officers pointed their flashlights at Vandehei and yelled at him

to show his hands.

      17.      In response to the officer’s commands, Vandehei put his hands in the air

above his head.

      18.      Despite Vandehei putting his hands in the air and surrendering to the police,

Defendant Conley, who had his K-9 Puma on a 15-foot leash, allowed his K-9 Puma to attack

Vandehei by biting him and chewing on the tissue in his leg.

      19.      Defendant Conley allowed his K-9 Puma to continue mauling Vandehei in

the leg as fellow officers put Vandehei in handcuffs.

      20.      K-9 Puma tore into the tissue of Vandehei’s left leg resulting in “a significant

amount of bleeding from [Vandehei’s] left leg.”

      21.      The dog bite injury to Vandehei’s left leg was so bad that officers put a

tourniquet on his leg to attempt to stop the bleeding and called an ambulance to take

Vandehei to St. Vincent’s Hospital.

      22.      Once Vandehei arrived in the emergency room, doctors took Vandehei into

emergency surgery to repair the injuries to his leg and staple his tissue back together.




                                         4
            Case 1:21-cv-00441-WCG Filed 04/06/21 Page 4 of 6 Document 1
      23.      After Defendant Conley left the scene with K-9 Puma, he along with his fellow

Green Bay Police Department Officers, evincing a wanton and malicious motive, engaged

in a discussion via instant messages which included “wanna see pictures of your dogs

handy work,” “NICE WORK DUDE,” “HOW BAD DID PUMA BITE THAT GUY?,”

“pretty bad. Fair amount of blood and I got a bunch of it on my sleeve and gloves and

watch,” “was kicking in pain while we were putting it on. . . . pretty gnarly gashes,”

“WOULD OF LOVED TO SEE THAT,” “fun way to start the night,” and “yeah it was pretty

awesome."

     24.       As a direct and proximate result of the acts of Defendants, as detailed above,

Plaintiff has suffered, inter alia, bodily injury, pain, suffering, mental distress, and

humiliation.

     25.       Defendant City of Green Bay is liable to defend this action against Defendant

Conley, and to satisfy any judgment entered against him, by virtue of WIS. STAT. § 895.46.

                                        COUNT I:
                        42 U.S.C. § 1983 Claim for Excessive Force

     26.       Plaintiff realleges the above paragraphs.

     27.       The intentional actions of Defendant Conley in in ordering K-9 Puma to attack

the non-resisting Vandehei was excessive, unjustifiable and unnecessary force against

Plaintiff and violated Plaintiff’s Fourth Amendment right to be free from unreasonable

arrest and seizure, and thus violated 42 U.S.C. § 1983.

     28.       The aforementioned actions of Defendant Conley were the direct and

proximate cause of the constitutional violations set forth above and of Plaintiff’s injuries and

damages set forth above.


                                         5
            Case 1:21-cv-00441-WCG Filed 04/06/21 Page 5 of 6 Document 1
       WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands actual or

compensatory damages against Defendant Conley; because he acted maliciously,

wantonly, or oppressively, punitive damages; the costs of this action; attorneys’ fees; and

such other and further relief that the Court deems just and equitable.

                                    JURY DEMAND

       Plaintiff hereby demands a trial by jury, pursuant to FED. R. CIV. PRO. 38(b), on all

issues so triable.



                                                 Respectfully submitted,

       Dated: April 6, 2021

                                                 /s/ John H. Bradley
                                                 John H. Bradley
                                                   Wisconsin Bar No. 1053124
                                                 R. Rick Resch
                                                   Wisconsin Bar No. 1117722
                                                 STRANG BRADLEY, LLC
                                                 33 East Main Street, Suite 400
                                                 Madison, Wisconsin 53703
                                                 [608] 535-1550
                                                 John@StrangBradley.com
                                                 Rick@StrangBradley.com

                                                 Attorneys for Plaintiff




                                       6
          Case 1:21-cv-00441-WCG Filed 04/06/21 Page 6 of 6 Document 1
